306 N.Y. 862 (1954)
In the Matter of The Estate of Rose G. Stern, Deceased. Chase National Bank of the City of New York, as Executor of Rose G. Stern, Deceased, Respondent; Oswald A. Schlegel, Appellant.
Court of Appeals of the State of New York.
Submitted January 20, 1954.
Decided March 12, 1954
Borris M. Komar for appellant.
Arnold T. Koch and Richard G. Hewitt for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed, with costs. Questions certified answered in the affirmative. No opinion.